[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: MOTION FOR COMPLIANCE NO. 147
The defendants Mazurosky's and Prime Publishers, Inc.'s (also plaintiffs in counterclaim) motion for compliance is granted as to:
         (1) raw data and other information concerning the financial conditions and fair market values of The Weekly Star and the Town Times which is commingled with, or forms the basis for, any items of information provided on the requested state and federal tax returns;
         (2) copies of the requested state and federal tax returns (a) wherein information pertaining to plaintiff's other publications is redacted, and (b) information relative to the fair market values and financial conditions of The Weekly Star and Town Times is shown if specifically identifiable.
The court does not consider the request for production sought CT Page 2223 in defendants' letter of December 19, 1994, as it is beyond the scope of the instant motion and not properly pleaded.
Leheny, J.